DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
Claims 1-27 and 29 are pending as amended on 2/4/2021. Claims 1-15, 20, 21 and 24-27 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (US 2014/0147647) in view of Christopher et al (Microfluidic methods for generating continuous droplet streams, J. Phys. D: Appl. Phys. 40 (2007) R319–R336). 
As to claim 16, Nair discloses porous organic polymer films having multiple discrete cavities prepared using a water-in-oil emulsion (abstract). Nair discloses spherical discrete cavities, and teaches that the cavities can have an average diameter up to and including 30 micron [0079]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polymer film of Nair having any cavity diameter within the range disclosed by Nair, including a diameter within the presently recited range of 10-2000 micron. 
As to the presently recited base:
Nair teaches forming the polymeric film by evaporation of organic solvent from an oil phase to provide a solidified porous organic polymeric film [0068, 76]. Nair teaches forming the polymer from ethylenically unsaturated monomers (vinyl or acrylic), included in the oil phase and polymerized using polymerization initiators [0048] through application of heat or radiation [0049]. Nair’s polymer formed from polymerizing ethylenically unsaturated monomers corresponds to the presently recited base, and the polymerization initiator disclosed by Nair corresponds to the presently recited curing agent cured by imparting energy. 
As to the presently recited surfactant:
Nair further teaches providing additional stability by including amphiphilic low HLB polymeric emulsifiers in the oil phase (i.e., phase which corresponds to the presently recited base) [0052]. An amphiphilic emulsifier corresponds to a surfactant as presently recited. Alternatively, Nair teaches various additives can be added to the oil or water phase depending on the ultimate use of the film, including surfactants [0065]. Therefore, it would have been obvious to the person having ordinary skill in the art to have prepared Nair’s porous film by further including in the oil phase any of the additives named by Nair in order to meet the needs of the ultimate use, including a surfactant. Nair teaches removal of organic solvent from the oil phase and water from the aqueous phase [0114]. Nair does not teach removal of other components or additives during the formation of the solid film. There is reasonable basis to conclude, therefore, that addition of emulsifier and/or surfactant to the oil phase, as suggested by Nair, results in a film which comprises at least some amount of emulsifier and/or surfactant in the base formed from removal of solvent from the oil phase.
As to the recitation that the diameter is “predetermined” and that the relative error is 6% or less:
Nair teaches that the water droplets dispersed within the oil phase act as templates for the resulting multiple discrete cavities in the dried porous films [0038]. Nair teaches utilizing a microfluidizer microfluidic device, such that the size of the droplets of the dispersed aqueous phase is reduced to uniform sized dispersed droplets in the oil phase [0066]. Additionally, Nair cites a desire to improve upon previous known methods for creating porous organic polymeric films [0019], including a known “breath figure” method to create porous films having uniform pore sizes [0014]. Therefore, the person 
Christopher teaches that microfluidics are a promising new route for the fabrication of uniform emulsions (abstract), and that the polydispersity can be as small as 1-3% (p R319, lower right; R333, summary, first paragraph). Given Nair’s disclosure to utilize a microfluidic device to produce uniform sized droplets, and given Nair’s stated intention to improve upon known methods for producing films having uniform pore sizes [0014], the person having ordinary skill in the art would have been motivated to produce the porous film disclosed by Nair with droplets having as high a degree of uniformity as possible, in order to produce a porous film having pore sizes of as high a degree of pore size uniformity as possible. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a porous organic polymer film from uniform sized droplets formed in a microfluidic device, as disclosed by Nair, by increasing the droplet size (and therefore pore size) uniformity to any appropriate feasible degree (such as described by Christopher), including a degree of uniformity corresponding to a polydispersity, or error of variation in diameter, within the presently recited range of 6% or less. 
As to claim 17, modified Nair suggests a film according to claim 16, as set forth above. As discussed above, Nair teaches providing additional stability by including amphiphilic low HLB polymeric emulsifiers in the oil phase (i.e., phase which 
As to claim 18, modified Nair suggests a film according to claim 16, as set forth above. Nair teaches that cavities can be interconnected to form a network of voids (as distinguished from existing in isolation from other cavities) [0033].
As to claim 22, modified Nair suggests a film according to claim 16, as set forth above. Nair further teaches forming a film with detectably different cavities of different sizes [0071].  It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a porous organic polymer film from uniformly sized droplets formed in a microfluidic device, as suggested by modified Nair, by utilizing a combination of different sizes of droplets each having a degree of uniformity 
As to claim 29, modified Nair suggests a film according to claim 16, as set forth above. Nair teaches that the thickness of the porous polymeric film can be up to and including 500 microns [0078] with a porosity up to and including 80% [0080]. Nair fails to specifically teach that the holes (cavities) are arranged in multiple layers. However, when preparing a film as suggested by modified Nair having a thickness of 500 microns having cavities with a diameter up to and including 30 microns, it would have been obvious to the person having ordinary skill in the art to have arranged the cavities in multiple layers within the film in order to achieve any desired porosity within Nair’s range of up to 80%.  

Claims 16-18, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (US 2014/0147647). 
As to claim 16, Nair discloses porous organic polymer films having multiple discrete cavities prepared using a water-in-oil emulsion (abstract). Nair discloses spherical discrete cavities, and teaches that the cavities can have an average diameter of at least 30 nm and up to and including 30 micron [0079]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polymer film of Nair with cavities having any diameter within the range of 30 nm to 30 microns 
As to the presently recited base:
Nair teaches forming the polymeric film by evaporation of organic solvent from an oil phase to provide a solidified porous organic polymeric film [0068, 76]. Nair teaches forming the polymer from ethylenically unsaturated monomers (vinyl or acrylic), included in the oil phase and polymerized using polymerization initiators [0048] through application of heat or radiation [0049]. Nair’s polymer formed from polymerizing ethylenically unsaturated monomers corresponds to the presently recited base, and the polymerization initiator disclosed by Nair corresponds to the presently recited curing agent cured by imparting energy. 
As to the presently recited surfactant:
Nair further teaches providing additional stability by including amphiphilic low HLB polymeric emulsifiers in the oil phase (i.e., phase which corresponds to the presently recited base) [0052]. An amphiphilic emulsifier corresponds to a surfactant as presently recited. Alternatively, Nair teaches various additives can be added to the oil or water phase depending on the ultimate use of the film, including surfactants [0065]. Therefore, it would have been obvious to the person having ordinary skill in the art to have prepared Nair’s porous film by further including in the oil phase any of the additives named by Nair in order to meet the needs of the ultimate use, including a surfactant. Nair teaches removal of organic solvent from the oil phase and water from the aqueous phase [0114]. Nair does not teach removal of other components or additives during the formation of the solid film. There is reasonable basis to conclude, 
As to the recitation that the hole section diameter is “predetermined:”
Nair teaches that the water droplets dispersed within the oil phase act as templates for the resulting multiple discrete cavities in the dried porous films, and cavity stabilizing hydrocolloids or low HLB emulsifiers control the size of the discrete cavities [0038]. Therefore, the size/diameter of the cavities in the film disclosed by Nair are predetermined from the size and diameter of the water droplet templates. 
As to the recitation that the relative error of variation of hole section diameter is 6% or less:
As confirmed by the fact that dependent claim 22 requires the film to have a first set of holes having a first diameter and a second set of holes having a different second diameter, the present claims are not limited to films wherein all of the holes are of an overall uniform size such that the diameter variation among all the holes must be 6% or less. Therefore, claim 16 must encompass porous films having hole sections of a variety of different diameters, so long as for at least one hole of a given diameter, there exists another hole with a diameter which differs by 6% or less. 
Nair teaches utilizing a microfluidizer microfluidic device, such that the size of the droplets of the dispersed aqueous phase is reduced to uniform sized dispersed droplets in the oil phase [0066]. Additionally, Nair cites a desire to improve upon previous known methods for creating porous organic polymeric films [0019], including a known “breath figure” method to create porous films having uniform pore sizes [0014]. It would have 
As to claim 17, Nair suggests a film according to claim 16, as set forth above. As discussed above, Nair teaches providing additional stability by including amphiphilic low HLB polymeric emulsifiers in the oil phase (i.e., phase which corresponds to the presently recited base) [0052], which corresponds to a surfactant as presently recited. Additionally, given Nair’s teaching that the emulsifiers provide stability, the emulsifier also corresponds to a stabilizer as presently recited. As further discussed above, given Nair’s disclosure that various additives can be added to the oil or water phase depending on the ultimate use of the film, including surfactants [0065], it would have been obvious to the person having ordinary skill in the art to have prepared Nair’s porous film by further including in the oil phase any of the additives named by Nair in order to meet the needs of the ultimate use, including a surfactant. Therefore, modified Nair suggests a film wherein the base comprises an emulsifier which corresponds to both the presently recited surfactant and the presently stabilizer. Alternatively, modified Nair suggests a film wherein the base comprises an emulsifier (which corresponds to the presently recited stabilizer) and a separate surfactant (which corresponds to the presently recited surfactant).
As to claim 18, Nair suggests a film according to claim 16, as set forth above. Nair teaches that cavities can be interconnected to form a network of voids (as distinguished from existing in isolation from other cavities) [0033].
As to claim 22, Nair suggests a film according to claim 16, as set forth above. Nair further teaches forming a film with detectably different cavities of different sizes [0071].  It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a porous organic polymer film, as suggested by Nair, having at least two holes of a first size and at least two holes of a second size by utilizing a combination of droplets having first and second sizes, wherein the diameters of at least two of the first holes differ from one another by 6% or less and wherein the diameters of at least two of the second holes differ from one another by 6% or less.
As to claim 29, modified Nair suggests a film according to claim 16, as set forth above. Nair teaches that the thickness of the porous polymeric film can be up to and including 500 microns [0078] with a porosity up to and including 80% [0080]. Nair fails to specifically teach that the holes (cavities) are arranged in multiple layers. However, when preparing a film as suggested by Nair having a thickness of 500 microns having cavities with a diameter up to and including 30 microns, it would have been obvious to the person having ordinary skill in the art to have arranged the cavities in multiple layers within the film in order to achieve any desired porosity within Nair’s range of up to 80%.

Claims 16, 18, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhof et al (Uniform Macroporous Ceramics and Plastics by Emulsion Templating, Adv. Mater. 1998, 10, No. 9, pp 697-700). 
As to claims 16 and 29, Imhof discloses utilizing emulsion templating to make materials with uniform spherical pores in the size range from 50 nm to 10 micron (p 700, conclusion). The pore size is predetermined by the size of the emulsion (p 700, prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. The method disclosed by Imhof produces three-dimensional structures (p 697, upper right), and therefore the holes are in a plurality of layers as recited in claim 29.
Imhof teaches that emulsions can be manipulated to form uniform, ordered structures (p 698, upper left), and further teaches that emulsions with a polydispersity of a few percent or less can be achieved with increased fractionation effort (p 698, upper right). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the material with uniform pore sizes, as disclosed by Imhof, having pores with a variation of a few percent or less, which falls within the presently claimed range of 6% or less.
With regard to the presently recited base:
Imhof discloses a polyacrylamide base formed from an emulsion comprising acrylamide monomers, sodium dodecylsulfate (SDS, corresponding to the presently recited surfactant) and ammonium persulfate and tetramethylenediamine (corresponding to the presently recited curing agent cured by imparting energy). See p 700, upper left. Imhof fails to specifically teach that SDS (surfactant) remains in the porous polyacrylamide base material. However, the person having ordinary skill in the art would have recognized that removing a component considered to be an impurity requires increasing time and expense as the degree of purity increases. Given that 
Imhof fails to specifically teach that the porous material is in the form of a film. 
Nair discloses porous organic polymeric films [0028]. Like Imhof, Nair discloses preparing a stabilized water in oil emulsion, where droplets act as templates for the resulting discrete cavities in the dried porous material [0038]. Nair teaches that porous organic films can be used for various industrial, medical and optical applications, with several examples described in [0036-37]. In light of Nair’s disclosure, the person having ordinary skill in the art would have been motivated to produce a porous polymeric material in the form of a film in order to impart utility for a variety of industrial, medical and optical applications. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a porous polymeric material, as suggested by Imhof, in a film form, in order to provide a material suitable for a variety of industrial, medical and optical applications.
As to claim 18, modified Imhof suggests a film according to claim 16, as set forth above. As shown in figure 3 of Imhof (p 700) the holes are all connected through to each other, which corresponds to the presently recited requirement that adjacent holes communicate with each other via communication holes.
As to claim 19, modified Imhof suggests a film according to claim 16, as set forth above. Imhof further teaches that monodisperse microspheres suspended in a liquid . 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (US 2014/0147647) in view of Imhof et al (Uniform Macroporous Ceramics and Plastics by Emulsion Templating, Adv. Mater. 1998, 10, No. 9, pp 697-700). 
Nair discloses porous organic polymer films having multiple discrete cavities prepared using a water-in-oil emulsion (abstract). Nair discloses spherical discrete cavities, and teaches that the cavities can have an average diameter of at least 30 nm and up to and including 30 micron [0079]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polymer film of Nair with cavities having any diameter within the range of 30 nm to 30 microns disclosed by Nair, including a diameter within the presently recited range of 10-2000 micron. 
As to the presently recited base:
Nair teaches forming the polymeric film by evaporation of organic solvent from an oil phase to provide a solidified porous organic polymeric film [0068, 76]. Nair teaches forming the polymer from ethylenically unsaturated monomers (vinyl or acrylic), included 
As to the presently recited surfactant:
Nair further teaches providing additional stability by including amphiphilic low HLB polymeric emulsifiers in the oil phase (i.e., phase which corresponds to the presently recited base) [0052]. An amphiphilic emulsifier corresponds to a surfactant as presently recited. Alternatively, Nair teaches various additives can be added to the oil or water phase depending on the ultimate use of the film, including surfactants [0065]. Therefore, it would have been obvious to the person having ordinary skill in the art to have prepared Nair’s porous film by further including in the oil phase any of the additives named by Nair in order to meet the needs of the ultimate use, including a surfactant. Nair teaches removal of organic solvent from the oil phase and water from the aqueous phase [0114]. Nair does not teach removal of other components or additives during the formation of the solid film. There is reasonable basis to conclude, therefore, that addition of emulsifier and/or surfactant to the oil phase, as suggested by Nair, results in a film which comprises at least some amount of emulsifier and/or surfactant in the base formed from removal of solvent from the oil phase.
As to the recitation that the hole section diameter is “predetermined:”
Nair teaches that the water droplets dispersed within the oil phase act as templates for the resulting multiple discrete cavities in the dried porous films, and cavity 
As to the recitation that the relative error of variation of hole section diameter is 6% or less:
As confirmed by the fact that dependent claim 22 requires the film to have a first set of holes having a first diameter and a second set of holes having a different second diameter, the present claims are not limited to films wherein all of the holes are of an overall uniform size such that the diameter variation among all the holes must be 6% or less. Therefore, claim 16 must encompass porous films having hole sections of a variety of different diameters, so long as for at least one hole of a given diameter, there exists another hole with a diameter which differs by 6% or less. 
Nair teaches utilizing a microfluidizer microfluidic device, such that the size of the droplets of the dispersed aqueous phase is reduced to uniform sized dispersed droplets in the oil phase [0066]. Additionally, Nair cites a desire to improve upon previous known methods for creating porous organic polymeric films [0019], including a known “breath figure” method to create porous films having uniform pore sizes [0014]. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized the method disclosed by Nair for creating a porous polymer film having predetermined uniform pore sizes, including a uniformity such that at least two of the pores (i.e., a plurality of holes) have diameters which differ from one another by 6% or less.
Nair fails to specifically teach that the hole sections in the film are arranged in a body-centered cubic (bcc) structure. 
Like Nair, Imhof discloses a porous material with uniform pore sizes formed from an emulsion of liquid droplets suspended in another insoluble liquid and stabilized with a surfactant (p 697, introduction and full paragraph in right column). Imhof teaches that monodisperse microspheres suspended in liquid spontaneously form face-centered or body-centered cubic (bcc) crystals when sufficiently concentrated (p 697, upper right). When preparing a porous material from a stabilized emulsion of uniform liquid droplets suspended in another liquid, the person having ordinary skill in the art would have been motivated to provide holes arranged in either of the structures which Imhof discloses as forming spontaneously, including bcc, in order to reduce process steps/complexity. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a porous film from a stabilized emulsion of liquid droplets suspended in another liquid, as suggested by Nair, having holes arranged in either of the structures which Imhof discloses as forming spontaneously, including bcc. 

Claims 16-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bismarck et al (US 2010/0261803).
Bismarck discloses emulsion templating as an effective route to preparing polymer foams by providing a water oil emulsion in which the organic continuous phase comprises polymerizable monomers and crosslinkers, and initiating polymerization of the continuous monomer phase. The internal phase droplets act as a template, and are removed after polymerization, leaving voids and providing a highly porous foam structure [0003]. As shown in, e.g., figures 2, 6, 8 and 10, the voids in the porous foams disclosed by Bismarck have a spherical shape. Bismarck discloses pore sizes generally 
With regard to the base, Bismarck teaches a polymerizable monomer and crosslinker [0037] and an initiator [0039], which corresponds to the presently recited curing agent cured by imparting energy. Bismarck further teaches that the emulsion can comprise a small amount of surfactant [0036], and exemplifies a foam prepared from an organic phase which contains both monomers and surfactant [0109]. Given that the surfactant is included in the polymerizable organic phase, there is reasonable basis to conclude that at least some amount of surfactant is present in the base of the material disclosed by Bismarck.
As to the recitation that the relative error of variation of hole section diameter is 6% or less:
As confirmed by the fact that dependent claim 22 requires the film to have a first set of holes having a first diameter and a second set of holes having a different second diameter, the present claims are not limited to films wherein all of the holes are of an overall uniform size such that the diameter variation among all the holes must be 6% or less. Therefore, claim 16 must encompass porous films having hole sections of a variety of different diameters, so long as for at least one hole of a given diameter, there exists another hole with a diameter which differs by 6% or less. Given that Bismarck discloses a porosity of between 78-92 vol % [0050], there is reasonable basis to conclude that the 
As to the recitation of a film, Bismarck teaches that potential applications include filter membranes [0004]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a membrane (film) from Bismarck’s porous foam in order to provide a material suitable for use as a filter membrane.
As to claim 17, Bismarck suggests a porous film according to claim 16 comprising a base comprising a surfactant, as set forth above. Bismarck further teaches that the emulsions are stabilized with particles [0001, 0008], and the particles are in the continuous phase [0049]. Therefore, the particles disclosed by Bismarck correspond to a stabilizer within the base as presently recited.
As to claim 18, Bismarck suggests a porous film according to claim 16, as set forth above. Bismarck further teaches that there can be windows that interconnect the cells [0004], which correspond to communication holes as presently recited.

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered.
Applicant argues (paragraph bridging pp 1-2) that the presently claimed subject matter is not suggested by Nair and Christopher because of the leap required to arrive at the present invention from Christopher's disclosure. However, the rejection relies on Christopher as a secondary reference, and Applicant's argument does not appear to account for the teachings of Nair, nor the manner in which Christopher was relied upon. Therefore, Applicant's argument is unpersuasive.
Applicant argues (p 2) that surfactants are merely one of the additives named by Nair, and Nair does not mention any specific properties associated with the surfactants. However, Applicant has not explained why a disclosure of other additives besides surfactant, or how the lack of a disclosure of any particular property associated with utilizing a surfactant, establishes the non-obviousness of adding a surfactant to Nair's oil or water phase. Therefore, Applicant's argument fails to overcome the rejection.
Applicant further argues (p 2) that there is no evidence the surfactant disclosed by Nair would remain in the base. However, Nair teaches removal of organic solvent from the oil phase and water from the aqueous phase [0114]. Nair does not teach that any other components or additives are removed during the formation of the solid film. There is reasonable basis to conclude, therefore, that addition of emulsifier and/or surfactant to the oil phase, as suggested by Nair, results in a film which comprises at least some amount of emulsifier and/or surfactant in the base formed from removal of solvent from the oil phase.
Applicant argues that the rejections which did not include claim 28 have been overcome by the amendment to claim 16. The examiner agrees that the incorporation of claim 28 into claim 16 has overcome the rejections which did not include claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766